DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter 
Claims 2-26 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2, 15 and 26, although, the prior arts disclose method comprising: receiving, at a sensing device, a plurality of signals that are transmitted from a target area that includes a terrestrial device; determining a respective arrival time of each signal of the plurality of signals; identifying information indicating a position of the sensing device; processing the respective arrival time of at least one signal and the information indicating the position of the sensing device; and determining, using the sensing device, a location of the terrestrial device based on: the processing of the respective arrival time of the at least one signal and the information indicating the position of the sensing device as described in previous rejection. However, none of them teach distance metrics that include respective locations of the sensing device along a movement trajectory of the sensing device or to fairly suggest the invention in the combination as claimed.
Claims 3-14 and 16-25 are allowed as being dependent on independent claims 1 and 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For Application/Control Number: 16/994,026 Page 11 Art Unit: 2647 more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    180
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647